Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received 28 December 2021 has been made of record. Claims 1-30 are pending.
Claim(s) 1 and 3-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiedermann et al, US 2005/0019589.
This rejection is maintained for reasons of record in the previous office action.
Applicants arguments in traversal appear to focus on the allegation that the six operations detailed on page 14 of the response are not met. It is the position of the examiner that all six of these steps are met and were discussed in the rejection.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiedermann et al, US 2005/0019589.
This rejection is maintained for reasons of record provided in the previous office action.
Applicants’ arguments in traversal appear to focus on the assertion that Applicants measure surface thichness whereas Wiedermann et al measure erosion mass. It is the position of the examiner that measurement of erosion mass is inherently equivalent to measurement of thickness erosion.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widermann et al, US 2005/0019589 in view of Parks et al, US 2010/0028690.
This rejection is maintained for reasons of record in the previous office action.
Applicants argument in traversal of this rejection appear to focus on the arguments presented in traversal of independent claim. These arguments have been addressed above
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762